DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 07/09/2021.

Claims 1-20 are currently pending. Claims 1, 8, and 15 have been amended. Claims 1, 8, and 15 are independent Claims. 

Double Patenting


2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164  re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-23 of US Patent No. 10528370 B2.

           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of US Patent No. 10528370 B2 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-25 of US Patent No. 9304614 B2.

           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-25 of US Patent No. 9304614 B2 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dynin et al. (US 20080082673 A1) in view of Ballard et al. (US 20080082572 A1) and further in view of Mirchandani et al.(US 8355955).

As to Claim 1:
Dynin teaches a method, comprising: 

detecting, by a server device, a custom action triggering event performed on a client device viewing an information post (presenting content includes detecting user selection of a respective bookmark … a link to a URL that corresponds to an online content feed aggregator … downloading a document from a network location associated with the bookmark and instructions for displaying the downloaded document; paragraphs 0011 and 0012); 

identifying, by the server device, an item identifier and a custom action based on the custom action triggering event (the user feed information for a particular user identifies content feed subscriptions … That is, user feed information associated with a user identifies the content feeds to which the user has subscribed, any filters the user has defined for the feeds, any labels the user has associated with individual feed items, and an indication of whether each feed item has been marked as "read" by the user); paragraphs 0031-0033/ the feed reader user interface 116 may be a web-based user interface … the web page(s) may include a Javascript application … receives content items from the server system 104, manages the rendering of those content items at the client, and also performs the client-side aspects of other tasks, such as marking items as read, adding and removing content feed subscriptions, labeling content feed subscriptions and/or individually selected content items, selecting or revising user preferences; paragraphs 0037-0039 and 0042), wherein the custom action comprises programming instructions configured on the server device (a user may interact with the server system 104 via a feed reader user interface 116 that may be presented on the display 114 … The feed reader user interface transmits a list of content feed subscriptions, or modifications to a list of content feed subscriptions, to the server system 104; paragraph 0036 and 0037);

retrieving, by the server device, the programming instructions for completing the custom action (a user may interact with the server system 104 via a feed reader user interface 116 that may be presented on the display 114 … feed reader user interface 116 presents to the user content items specified in the content feeds to which the user has subscribed. A user may view the full version of the content of a content item in the feed reader user interface 116 by selecting it (e.g., by clicking on it with a mouse pointer); paragraphs 0037-0039); and

executing, by the server device, the programming instructions to modify data in the information post (The Javascript application receives content items from the server system 104, manages the rendering of those content items at the client, and also performs the client-side aspects of other tasks, such as marking items as read, adding and removing content feed subscriptions … the server system 104 can also apply filters or labels, or change the read states of content items in accordance with user actions or instructions; paragraph 0038).

Dynin, however, does not specifically teach, Ballard teaches in response to the executing, generating, by the server device, a custom action display component (create custom buttons 620 … overriding a button, one can override the standard actions (such as New, Edit, View, Delete); paragraphs 0067-0074) and a custom action helper (clicking on an overridden or added button displays Scontrol (such as URL) or runs the Scontrol (such as OnClick JavaScript); paragraph 0073); and transmitting the custom action display component and the custom action helper to the client device and causing the client device to update the information post to include the custom action display component and the custom action helper (a user interface modified according to the definitions is sent to the user, or equivalently a system being used by the user. In step 760, an activation of the standard button is received. For example, one may activate the button by clicking on to it. In step 770, the defined action on the data is performed by the on-demand database service…a user interface modified according to the definitions is sent to the user such that a customized user interface that includes a combination of the referenced content and the requested information is displayed to the user. The customized user interface thus allows for introduction of the referenced content to be displayed at the indicated location; paragraphs 0078-0081). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dynin with Ballard because it would have 

The combination of Dynin with Ballard does not specifically teach, Mirchandani teaches executing, by the server device, the programming instructions to modify data in the information post identified by the item identifier (The member profile information may also include other content (or information about such content) … If a member indicates a preference for a particular item or object (e.g., a movie, a book, a photo), the item or object can be included in the member profile and the relationship connection between the member and the item may be an indication that the member "likes" the item … can update the customer's member profile to include information about the item and the customer's preference for the item as well as publish the customer's preference for this item on the news feeds of the customer's social networking contacts; Col. 5, lines 18-59).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Mirchandani with Dynin as modified Ballard because it 
would have provided the enhanced capability for generating personalized messages that can be posted to social network contacts of the user to provide information about items for which the contacts may be interested.

As to Claim 2:
Dynin teaches receiving, by the server device, a custom action detected message when a scripting event is detected on the client device (the web page(s) may include a Javascript application … receives content items from the server system 104, manages the rendering of those content items at the client, and also performs the client-side aspects of other tasks, such as marking items as read, adding and removing content feed subscriptions, labeling content feed subscriptions and/or individually selected content items, selecting or revising user preferences, and the like; paragraph 0038).As to Claim 3:
Dynin teaches the custom action detected message comprises the item identifier, a feed identifier, and a custom action identifier (the feed content items may be stored in a data structure, such as a table data structure 600. The feed content table 600 includes a row 610 for each content item from each feed source. Each row includes one or more fields (612, 614) that identify the content item, such as a content ID 612 and a feed ID 614 (which identifies the feed source of the content item). In some embodiments, the content ID may include information that uniquely identifies the feed source, in which case the feed ID 614 may be omitted. Each row 610 may further include content 616 of the content item. The content 616 may include the metadata of the content item (e.g., title, description, URL, date/time, and possibly other metadata…The user data in column 618 also may optionally include additional user information, such as one or more user specified labels or flags 622. A user may tag or label content items, as well as content feeds, and a record of the tag or label that the user associated with each labeled content item is stored in the user data 618. In some embodiments, the system may allow users to tag or label individual content items with predefined tags or labels (e.g., star, red, blue, etc.), and some embodiments further allow users to tag or label individual content items with user-defined labels (e.g., "news," "music," etc.). Furthermore, a content item, represented by a row 610, may by tagged by any number of users; paragraph 0078). As to Claim 4:
Dynin teaches the item identifier identifies a feed item in the information post to which the custom action applies (paragraphs 0031-0033).As to Claim 5:
Dynin, however, does not specifically teach, Ballard teaches re-transmitting, by the server device, the custom action display component and the custom action helper to the client device in response to a condition detected by the server device (paragraphs 0078-0081). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dynin with Ballard because it would have provided the enhanced capability for customizing a user interface to an on-demand database service.

As to Claim 6:
The combination of Dynin with Ballard does not specifically teach, Mirchandani teaches the programming instructions are wrapped in an abstract class (Col. 18, lines 7-39).


would have provided the enhanced capability for generating personalized messages that can be posted to social network contacts of the user to provide information about items for which the contacts may be interested.

As to Claim 7:
Dynin teaches receiving, by the server device, the programming instructions in a custom actions framework that allows an administrator to configure the custom action (paragraph 0037).


As to Claims 8-14:
Refer the discussion to Claims 1-7 above, respectively, for rejections. Claims 8-14 are the same as Claims 1-7, except Claims 8-4 are system Claims and Claims 1-7 are method Claims. 

As to Claims 15-20:
Refer the discussion to Claims 1-5  above, respectively, for rejections. Claims 15-20 are the same as Claims 1-5, except Claims 15-20 are computer-readable device Claims and Claims 1-5 are method Claims. 



Response to Arguments


4.	 Applicant's arguments filed 07/09/2021 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Double Patenting rejection:
Applicant states that “Applicant respectfully requests that the Examiner hold these rejections in abeyance until the Examiner has indicated that the pending claims are otherwise allowable.”  

The double patenting rejection will be withdrawn when a terminal disclaimer is received and approved.

Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Contact information

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176